Citation Nr: 1646978	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  16 15 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2015 rating decision by the Department of Veterans Affairs (VA) Evidence Intake Center in Newnan, Georgia.  Jurisdiction of the Veteran's claims file was later transferred to the Regional Office (RO) in St. Petersburg, Florida, which certified the case to the Board.

In his June 2015 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer (DRO); however, in a March 2016 statement, the Veteran withdrew his hearing request.  His hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The current appeal has been processed using the Virtual Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran contends that during his period of active service in the Vietnam War era he set foot in Vietnam in traveling to and from Guam where was stationed, which exposed him to Agent Orange. 

A review of service personnel records show that the Veteran was assigned to VAP-61, Heavy Photographic Squadron, in Agana, Guam.  He reported that he went on temporary duty (TDY) with the squadron and made stops at bases in Vietnam.  The Board reviewed the Dictionary of American Naval Aviation Squadrons, which contains the histories of all attack squadrons and strike fighter squadrons.  http://www.history.navy.mil/research/histories/naval-aviation-history/dictionary-of-american-naval-aviation-squadrons-volume-1.html. Chapter 6, Heavy Photographic Squadron Histories (VAP) (VAP-61 to VAP-62), and noted that the Veteran's squadron participated in Yankee Team Operations.  In January 1970 participation in Yankee Team Operations came to an end after 68 months of providing day and night reconnaissance flights over hostile areas in Southeast Asia.  Yankee team missions were flown from carriers operating in the South China Sea as well as shore facilities in Southeast Asia.  Id.  

Service personnel records also show the Veteran was authorized to wear the Vietnam Service Medal and Ribbon with one bronze star for service with a detachment from Heavy Photographic Squadron during the campaign period April 2, 1968, to a date to-be-announced.

While the service personnel records associated with the electronic claims file do not indicate whether the Veteran was ordered to TDY in Vietnam, the Board finds that additional development must be completed prior to adjudication of the issue on appeal.  The Board finds that a request must be made for any TDY orders to Vietnam.  See VA Adjudication Procedures Manual, Part III, Subpart iii, Chapter 2, Section D, Paragraph 3.c.  In addition, the Veteran's complete service personnel records must be requested. 

Moreover, in a September 2016 statement, the Veteran stated that he was in receipt of Social Security Administration (SSA) benefits.   On remand, the RO must make as many requests as necessary to obtain the Veteran's SSA records and associate it with the claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).  On remand, the RO must also obtain all current VA medical records and any other private medical records the Veteran identifies.  See 38 C.F.R. § 3.159.

Finally, remand is required in order to comply with the duty to assist.  VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 
In this case, it does not appear that the Veteran has been provided adequate Veterans Claims Assistance Act of 2000 (VCAA) notice for the issue on appeal.  Therefore, a remand is necessary to ensure that the Veteran is provided a proper VCAA notice letter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VCAA notice letter in connection with his claim.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the merits of the service connection claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional, pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

The RO must specifically request the Veteran's records from SSA.

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts, the RO is unable to secure the named records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

3.  Request the Veteran's complete service personnel records.

4.  Request records for the time periods of September 1968 to December 1968 (when the Veteran reported that he was in Vietnam), to include a request for TDY orders via PIES 039 request to National Personnel Records Center. 

5.  If and only if evidence is received to reflect exposure to herbicides or that the Veteran set foot in Vietnam, schedule the Veteran for a VA examination with respect to his claimed Parkinson's disease.  The electronic claims file must be available for review and the examiner must indicate that the claims file was reviewed. 

The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any Parkinson's disease was caused by or otherwise related to active service, to include exposure to herbicides.

Rationale must be proffered for each opinion reached. 

6.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his attorney.  Provide an appropriate amount of time for response.  Thereafter, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

